1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JORGE MENDOZA,                                  )   Case No.: 1:19-cv-01713-NONE-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER DIRECTING CLERK OF COURT TO
13          v.                                           TERMINATE ACTION PURSUANT TO
                                                     )   PLAINTIFF’S NOTICE OF VOLUNTARY
14                                                   )   DISMISSAL
     CALIFORNIA DEPARTMENT OF
                                                     )
     CORRECTIONS & REHABILITATION,
15                                                   )   [ECF No. 14]
     et.al.,                                         )
16             Defendants.                           )
                                                     )
17                                                   )
18          Plaintiff Jorge Mendoza is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          On February 12, 2020, Plaintiff filed a notice of voluntary dismissal pursuant to Federal Rule
21   of Civil Procedure 41. (ECF No. 14.)
22          Under Rule 41(a)(1)(A)(i), “a plaintiff has an absolute right to voluntarily dismiss his action
23   prior to service by the defendant of an answer or a motion for summary judgment.” Wilson v. City of
24   San Jose, 111 F.3d 688, 692 (9th Cir. 1997) (citation omitted). No defendant in this action has served
25   an answer or a motion for summary judgment.
26   ///
27   ///
28   ///
                                                         1
1             Accordingly, this action is terminated by operation of law without further order from the Court.

2    Fed. R. Civ. P. 41(a)(1)(A)(i). The Clerk of the Court is directed to terminate all pending motions and

3    deadlines and close this case.

4
5    IT IS SO ORDERED.

6    Dated:     February 14, 2020
7                                                       UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
